PER CURIAM.
The judgment of the Board of Governors of The Florida Bar, entered August 21, 1963 in this disciplinary proceeding and filed in this court August 27, 1963, with the record and evidence and all proceedings had herein, came on to be reviewed by this court.
The report of the Board of Governors finds that respondent, Irving Hoffman, is a member of The Florida Bar, subject to the disciplinary provisions of Article XI, Integration Rule of The Florida Bar, as adopted by the Supreme Court of Florida on March 4, 1950 and subsequently amended, 31 F.S.A.
Pursuant to a complaint filed by The' Florida Bar, respondent was charged with committing acts contrary to honesty, justice and good morals all in violation of Canons numbered 11 and 29 of the Canons of Professional Ethics, 31 F.S.A.; Rules numbered 1 and 30 of the Additional Rules Governing the Conduct of Attorneys in Florida, 31 F.S.A.; and Paragraph 2, Article XI of the Integration Rule of The Florida Bar. After hearing, the referee found that respondent had forged the endorsement of his client on a check for $8,000.00, had cashed it and commingled the funds with his own. It was found that the purpose of such misconduct in handling trust funds was to avoid the consequences of non-payment of a judgment previously entered against the respondent. Respondent had subsequently made restitution to his client. The referee recommended that respondent be privately reprimanded having found him to be guilty of violation of Canon 11 of the Canons of Professional Ethics and Rules 1 and 30 of Additional Rules Governing the Conduct of Attorneys in Florida.
Upon consideration of the referee’s report and the record presented, the Board of Governors concurred in and adopted the findings of the referee and in addition thereto, found that the conduct violated Article XI, Section 2 of the Integration Rule of The Florida Bar. It ordered that the respondent be suspended from the practice of law in Florida for a period of three months, with his reinstatement thereafter conditioned upon his payment of the costs of the proceedings in the amount of $162.-50.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this court. It is accordingly ordered and adjudged that the judgment of the Board of Governors of The Florida Bar, dated August 21, 1963, that *138respondent, Irving Hoffman, is guilty of the foregoing enumerated violations and that he be suspended from the practice of law in Florida for a period of three months with his reinstatement conditioned upon payment of costs, be, and the same is approved and adopted as the judgment of this court.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ-, concur.